ACCEPTED
                                                                                                            03-15-00497-CV
                                                                                                                    6484755

                                 03-15-00497-CV                                  8/6/2015   4:23:46 PMCOURT OF APPEALS
                                                                                                THIRD
                                                                                                      VelvaAUSTIN,
                                                                                                              L. Price
                                                                                                                     TEXAS
                                                                                                       8/13/2015
                                                                                                     District    1:52:53 PM
                                                                                                               Clerk
                                                                                                          JEFFREY D. KYLE
                                                                                                     Travis  County  CLERK
                                  CAUSE NO. D-1-GN-14-004669                                      D-1-GN-14-004669
                                                                                                    Patricia Winkler
CHARLES L. FARRIS                              §            IN THE DISTRICT COURT OF
                                               §                             FILED IN
                                                                      3rd COURT OF APPEALS
                  Plaintiff,                   §                          AUSTIN, TEXAS
                                               §                      8/13/2015 1:52:53 PM
vs.                                            §           TRAVIS COUNTY,  TEXAS
                                                                        JEFFREY D. KYLE
                                               §                              Clerk
KAREN E. LANDA,                                §
                                               §
                 Defendant.                    §           98TH JUDICIAL DISTRICT

                   DEFENDANT KAREN E. LANDA'S NOTICE OF APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

        Defendant Karen Landa, hereby gives notice of her desire to appeal this Court's Denial of

Defendant's Special Appearance and states as follows:

            1. The style ofthe case in the trial court is as follows: Cause No. D-1-GN-14-004669;

Charles L. Farris v. Karen E. Landa; 98th Judicial District Court, Travis County.

            2. On July 21, 2015, Judge Gielsa D. Triana signed an Order Denying Defendant's

 Special Appearance.

            3. Defendant Karen Landa desires to appeal from the Interlocutory Order denying the

  Special Appearance pursuant to Civ. PRAc. & REM. CODE 51.014(a)(7).

            4.    Appeal is taken to the Third Court of Appeals.

            5. This notice is filed by Defendant Karen E. Landa.

            6. This is an accelerated appeal. This is not a restricted appeal.




 Notice of Appeal
 Page 1
                                               Respectfully submitted,

                                               HANCESCARBOROUGH,LLP
                                               450 W 15th Street, Suite 950
                                               Austin, Texas 78701
                                               Telephone: 512.479.8888
                                               Facsimile: 512.482.6891




                                                   tscaroborough@hslawmail.com
                                                   V. Blayre Pefia
                                                   State Bar No. 24050372
                                                   bpena@hslawmail.com



                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing   docu~t  has been forwarded
to all counsel and/or parties of record as set forth below on this the     {.;   day of August, 2015
to wit:

VIA FACSIMILE
Guillermo Ochoa-Cronfel
THE CRONFEL FIRM
2700 Bee Cave road, Suite 103
Austin, Texas 78746
512-347-9600
512-347-9911 fax




Notice of Appeal
Page2